UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER: 333-134568 PEGASI ENERGY RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-4711443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 218 N. Broadway, Suite 204 Tyler, Texas 75702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 903- 595-4139 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Act. Yes ¨ No x There were 55,214,758 shares of the registrant's common stock outstanding as of August 13, 2012. 1 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED FINANCIAL STATEMENTS FOR THE QUARTER ENDED JUNE 30, 2012 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 27 Item 6. Exhibits 28 SIGNATURES 29 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS June 30, December 31, Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, trade Accounts receivable, related parties Joint interest billing receivable, related parties, net Joint interest billing receivable, net Other current assets Total current assets Property and equipment: Equipment Pipelines Leasehold improvements Vehicles Office furniture Website Total property and equipment Less accumulated depreciation Property and equipment, net Oil and gas properties: Oil and gas properties, proved Oil and gas properties, unproved Capitalized asset retirement obligations Total oil and gas properties Less accumulated depletion anddepreciation Oil and gas properties, net Other assets: Restricted cash – drilling program Deferred financing costs - Certificates of deposit Total other assets Total assets $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS (CONTINUED) June 30, December 31, (Unaudited) Liabilities and Stockholders' Equity Current liabilities: Cash overdraft $ $ Accounts payable Accounts payable, related parties Revenue payable Interest payable, related parties Liquidated damages payable Unearned promote - Other payables Derivative warrant liability Current portion of notes payable and capital leases Total current liabilities Drilling prepayments Notes payable and capital leases Notes payable, related parties Asset retirement obligations Total liabilities Commitments and contingencies (Note 12) Stockholders' equity: Preferred stock: $0.001 par value; 5,000,000 shares authorized; none issued and outstanding - - Common stock: $0.001 par value; 125,000,000 shares authorized; 55,190,625 and 48,953,679 shares issued and outstanding Additional paid-in capital Accumulated deficit Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues: Oil and gas $ Condensate and skim oil - Transportation and gathering Totalrevenues Operating expenses: Lease operating expenses Pipeline operating expenses Cost of gas purchased for resale - - - Depletion and depreciation General and administrative Total operating expenses Loss from operations ) Other income (expenses): Interest income 37 79 Interest expense ) Changes in fair value of warrant derivative liability ) ) Warrant modification expense - - ) - Changes in liquidated damages ) ) Other income (expense), net - Total other income (expenses), net ) ) Income (loss) from continuing operations before income tax expense (benefit) ) ) Income tax benefit - - Income (loss) from continuing operations ) ) Income (loss) from discontinued operations (net of tax expenses of $-0-, $11,092, $-0-, and $21,051, respectively) - - Net income (loss) $ ) $ $ ) $ Basic and diluted income (loss) per share: Income (loss) from continuing operations $ ) $ $ ) $ Income (loss) from discontinued operations Basic and diluted income (loss) per share $ ) $ $ ) $ Weighted average shares outstanding-basic and diluted The accompanying notes are an integral part of these consolidated financial statements. 5 PEGASI ENERGY RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June 30, Operating Activities Net income (loss) $ $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depletion and depreciation Accretion of discount on asset retirement obligations Stock based compensation - Common stock issued for consulting services Gain on sale of equipment Change in fair value of warrant derivative liability Warrant modification expense - Changes in operating assets and liabilities: Accounts receivable, trade Accounts receivable, related parties - Joint interest billing receivable, related parties, net Joint interest billing receivable, net Other current assets Accounts payable Accounts payable, related parties Revenue payable Interest payable, related parties Liquidated damages payable Other payables Net cash provided by (used in) operating activities Investing Activities Additions to certificates of deposit Purchases of property and equipment - Purchases of oil and gas properties Proceeds from sale of property and equipment - Net cash used ininvesting activities Financing Activities Payments on notes payable and capital leases Cash overdraft Deferred financing costs - Proceeds from sale of common stock, net of offering costs Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 1.NATURE OF OPERATIONS Pegasi Energy Resources Corporation (“PERC,”or the “Company”) is engaged in the exploration and production of natural gas and oil through the development of a repeatable, low geological risk, high potential project in the active East Texas oil and gas region.The Company's business strategy, which it designated as the “Cornerstone Project,” is to identify and exploit resources in and adjacent to existing or indicated producing areas within the Rodessa field area.PERC’s principals spent over three years and invested over $3.5 million in equity for data harvesting, prospect evaluation and acreage acquisitions for the Cornerstone Project. PERC is the successor entity to First Southern Crown Ltd. ("FSC"), a Texas limited partnership formed in December 2002. In December 2004, FSC sold a thirty percent (30%) interest in all of its production, acreage position, pipeline and a thirty percent (30%) partnership interest in 59 Disposal, Inc. ("59 Disposal")(PERC’s disposal plant) to Marion Energy Limited ("Marion"), an entity publicly traded on the Australian stock exchange ("ASE.ax").In February 2007,Marion traded its 30% partnership interest in 59 Disposal for a30% undivided ownership in 59 Disposal’s assets.Marion later sold its 30% undivided interest in 59 Disposal’s assets, its production interest, acreage position, and its pipeline interest to TR Energy, Inc. (“TR Energy”), a related party.In 2008, the Company acquired an additional 10% interest in these assets in exchange for 4.2 million shares of the Company’s stock. PERC conducts its main exploration and production operations through its wholly-owned subsidiary, Pegasi Operating, Inc.("POI").It conducts additional operations through another wholly-owned subsidiary: TR Rodessa, Inc. ("TR Rodessa").Prior to the sale of its assets on July 1, 2011, the Company also conducted additional operations through its wholly-owned subsidiary, 59 Disposal. TR Rodessa owns an 80% undivided interest in and operates a 40-mile natural gas pipeline and gathering system which is currently being used by PERC to transport its hydrocarbons to market.Excess capacity on this system is used to transport third-party hydrocarbons.Prior to its sale, 59 Disposal owned an 80% undivided interest in and operated a saltwater disposal facility which disposed saltwater and flow back waste into subsurface storage. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Presentation The accompanying unaudited interim consolidated financial statements of PERC have been prepared in accordance with accounting principles generally accepted (“GAAP”) in the United States of America and the rules of the Securities and Exchange Commission (the “SEC”), and should be read in conjunction with PERC’s audited consolidated financial statements for the year ended December31, 2011, and notes thereto, which are included in the Company’s annual report on Form 10-K filed with the SEC on March 28, 2012.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the Company’s consolidated financial position and the consolidated results of operations for the interim periods presented have been reflected herein.The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.The notes to consolidated financial statements, which would substantially duplicate the disclosures required in the Company’s 2011 annual consolidated financial statements, have been omitted. b)New Accounting Pronouncements Accounting standards-setting organizations frequently issue new or revised accounting rules. We regularly review all new pronouncements to determine their impact, if any, on our financial statements. We do not believe that pronouncements materially affecting our financial statements have been issued since the filing of our Form10-K for the year ended December31, 2011. c)Stock-based Compensation The Company has accounted for stock-based compensation under the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 718-10, Compensation-Stock Compensation.The Company recognizes stock-based compensation expense in the consolidated financial statements for equity-classified employee stock-based compensation awards based on the grant date fair value of the awards.We account for non-employee share-based awards based upon FASB ASC Topic 505-50, Equity-Based Payments to Non-Employees.During the quarter ended June 30, 2012 and June 30, 2011, the Company recognized $2,195,743 and $0, respectively, of stock-based compensation expense which has been recorded as a general and administrative expense in the consolidated statements of operations. 7 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 d)Net Loss per Common Share Basic net loss per common share is calculated using the weighted average number of common shares outstanding during the period. The Company uses the treasury stock method of calculating fully diluted per share amounts whereby any proceeds from the exercise of stock options or other dilutive instruments are assumed to be used to purchase common shares at the average market price during the period. The dilutive effect of convertible securities is reflected in diluted loss per share by application of the if-converted method. Under this method, conversion shall not be assumed for the purposes of computing diluted loss per share if the effect would be anti-dilutive. For the three months and six months ended June 30, 2012 and 2011, the diluted loss per share is the same as the basic loss per share, as the effect of common stock equivalents are anti-dilutive. For the three months ended June 30, 2012 and June 30, 2011, the Company hadpotentially dilutive shares of 37,522,102 and 30,298,411, respectively. For the six months ended June 30, 2012 and June 30, 2011, the Company had potentially dilutive shares of 37,522,102 and 30,298,411, respectively. e) Notes Payable, Related Parties Notes payable, related parties totaling $8,160,646 consisted of the “Teton Renewal Note” in the amount of $6,987,646 dated June 23, 2011 including interest at 8%, with all principal due on the maturity date of June 1, 2015, secured by a stock pledge and security agreement and the “Teton Promissory” note in the amount of $1,173,000 dated October 14, 2009, including interest of 6.25%, with all interest and principal due on the maturity date of June 1, 2015, unsecured.There have been no changes in the note terms since December 31, 2011. f)Reclassifications Certain reclassifications have been made to the comparative consolidated financial statements to conform to the current period’s presentation. 3.STOCKHOLDER’S EQUITY Common Stock Issuances Stock issued for cash, net of share issuance costs: On March 9, 2012, the Company completed a stock purchase agreement in which it sold 4,444,445 shares of common stock, $.001 par value per share, at a price of $0.45 per share to raise gross proceeds of $2,000,000, before deducting offering expenses of $10,000 and related closing costs of $3,055, resulting in net cash proceeds of $1,986,945. Stock issued on cashless basis: On March 5, 2012, the Company issued 776,884 shares of common stock to a placement agent holding 2007 Warrants who exercised their warrants on a cashless basis.On May 15, 2012, the Company issued 365,617 shares of common stock to a placement agent holding 2007 Warrants who exercised their warrants on a cashless basis. See Note 8 for additional details. Stock issued for services: On February 16, 2012, the Company issued 50,000 shares of common stock to consultants valued at $26,500.On May 22, 2012, the Company issued an additional 600,000 shares of common stock to consultants valued at $408,000. These shares were valued using the closing market price on the date of the grant. 4.SUPPLEMENTAL CASH FLOWAND NON-CASH INFORMATION The following non-cash transactions were recorded during the six months ended June 30: Trade in proceeds on equipment $ $ - Cashless exercise of warrants classified as a derivative $ $ - Reclassification of derivative warrant liability to equity due to modification of warrants $ $ - Oil and gas assets purchased in account payables $ $ Promote liabilities applied against oil and gas assets $ $ - Equipment financed through notes payable $ $ - 8 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 The following is supplemental cash flow information for the six months ended June 30: Cash paid during the period for interest $ $ Cash paid during the period for taxes $ - $ - 5.SEGMENT INFORMATION The following information is presented in accordance with FASB ASC Topic 280, Segment Reporting.The Company is engaged in the exploration and production of crude oil and natural gas, and pipeline transportation.POI, a wholly-owned subsidiary of PERC, conducts the exploration and production operations.TR Rodessa operates a 40-mile gas pipeline and gathering system which is used to transport hydrocarbons to market to be sold.59 Disposal operated a saltwater disposal facility which disposed of saltwater and flow-back waste into subsurface storageandalsosold theskimoilitseparated fromthesaltwater.The assets of this company were sold effective July 1, 2011, and we have reported it as a discontinued operation (see Footnote 11).The Company identified such segments based on management responsibility and the nature of their products, services, and costs.There are no major distinctions in geographical areas served as all operations are in the United States.The Company measures segment profit (loss) as income (loss) from operations.Business segment assets are those assets controlled by each reportable segment.The following table sets forth certain information about the financial information of each segment as of June 30, 2012 and December 31, 2011 and for the three and six months ended June 30, 2012 and 2011: Three Months Ended June 30, 2012 Three Months Ended June 30, 2011 Six Months Ended June 30, 2012 Six Months Ended June 30, 2011 Business segment revenue: Oil and gas $ Condensate and skim oil - Transportation and gathering Total revenues $ Business segment profit (loss): Oil and gas $ ) $ $ $ Condensate and skim oil - Transportation and gathering ) General corporate ) Loss from operations $ ) $ ) $ ) $ ) Depreciation and depletion: Oil and gas $ Transportation and gathering General corporate Total depletion and depreciation $ 9 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 Six Months Ended June 30, 2012 Six Months Ended June 30, 2011 Capital expenditures: Oil and gas $ $ Transportation and gathering - General corporate - Total capital expenditures $ $ June 30,2012 December 31, 2011 Business segment assets: Oil and gas $ $ Transportation and gathering General corporate Total assets $ $ 6.FAIR VALUE OF FINANCIAL INSTRUMENTS FASB ASC Topic 825, Financial Instruments, requires certain disclosures regarding the fair value of financial instruments.Fair value of financial instruments is made at a specific point in time, based on relevant information about financial markets and specific financial instruments.As these estimates are subjective in nature, involving uncertainties and matters of significant judgment, they cannot be determined with precision. Changes in assumptions can significantly affect estimated fair values. FASB ASC Topic 820, Fair Value Measurements, defines fair value as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required or permitted to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and it considers assumptions that market participants would use when pricing the asset or liability. FASB ASC Topic 820 establishes a fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. FASB ASC Topic 820 establishes three levels of inputs that may be used to measure fair value: Level 1 - Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 - Level 2 applies to assets or liabilities for which there are inputs other than quoted prices included within Level 1 that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identicalassets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or canbe derived principally from, or corroborated by, observable market data. Level 3 - Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. 10 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 The following table sets forth our estimate of fair value of our financial instruments that are liabilities as of June 30, 2012: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Total 2007 Warrants $ - $ $ - $ The following table sets forth our estimate of fair value of our financial instruments that are liabilities as of December 31, 2011: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Total 2007 Warrants $ - $ $ - $ The following table sets forth a summary of changes in fair value of our derivative liability for the six months ended June 30, 2012 and 2011: Beginning Balance – December 31, $ $ Derivative warrants exercised ) - Reclassification to equity due to modification ) - Change in fair value included in net loss ) Balance at June 30, $ $ In accordance with the reporting requirements of FASB ASC Topic 825, the Company calculates the fair value of its assets and liabilities which qualify as financial instruments under this statement and includes this additional information in the notes to consolidatedfinancial statements when the fair value is different than the carrying value of these financial instruments.The estimated fair values of accounts receivable, accounts payable and other current assets and accrued liabilities approximate their carrying amounts due to the relatively short maturity of these instruments.The carrying value of long-term debt approximates market value due to the use of market interest rates. 7.DERIVATIVE WARRANT LIABILITY Under FASB ASC Topic 815, Derivatives and Hedging, the fair value of certain of our warrants is recorded as a derivative liability.Each reporting period, the derivative liability related to these warrants is fair valued with the non-cash gain or loss recorded in the period as Other Income/Expense.Since the exercise price of the warrants can be potentially decreased and the number of shares to settle the warrants increased each time a trigger event occurs that results in a new adjusted exercise price below the adjusted exercise price then in effect, there could be a potentially infinite number of shares required to settle the warrant agreement.However, the Company has the capability of limiting the occurrence of such events. As of June 30, 2012, and December 31, 2011, the Company had derivative warrant liabilities of $1,398,698 and $1,949,220, respectively.We recognized a non-cash loss of $1,240,430 and $436,880 related to the change in the fair value of these warrants during the six months and three months ended June 30, 2012. In March 2012 a placement agent exercised 407,592 of the 2007 Warrants representing 1,630,368 shares on a cashless basis.This reduced the derivative liability by $767,740 and increased additional paid-in capital by the same amount.In May 2012, another placement agent exercised 175,300 of the 2007 Warrants representing 701,200 shares on a cashless basis reducing the derivative liability by $349,688 and increasing additional paid-in capital by the same amount. Pursuant to the warrant modification agreement discussed in Note 8, we modified certain 2007 Warrant agreements representing 1,760,000 shares to eliminate the ratchet provision contained in the original agreements.Since these agreements no longer had derivative features as a result of the modification, the amount of derivative warrant liabilities associated with the shares have been reclassified from derivative warrant liabilities to additional paid-in capital. The amount reclassified due to this modification was $673,524. 11 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 The Company used the Black-Scholes valuation model to estimate the fair value of the derivative warrant liability.Significant assumptions used at June 30, 2012 were as follows: June 30, 2012 Market value of stock on reporting date (1) $ Risk-free interest rate (2) % Dividend yield (3) % Volatility factor % Expected life (4) 0.46 years The market value of the stock on the date of reporting was based reported public market prices. The risk-free interest rate was determined by management using the U.S. Treasury zero-coupon yield over the remaining contractual term of the warrant on June 30, 2012. Management determined the dividend yield to be 0% based upon its expectation that there will not be earnings available to pay dividends in the near term. Expected life is remaining contractual life of the warrants. 8.WARRANTS OUTSTANDING In December 2007, the Company issued 8,375,784 warrants to purchase 4,187,901 shares of common stock exercisable until December 31, 2012 in connection with a securities placement agreement.Also in December 2007, the Company issued warrants to placement agents to purchase 837,850 shares of common stock as part of a securities purchase offering.On January 24, 2008, the Company issued an additional 9,615 warrants to a placement agent under the same terms as the original warrants.These warrants had an exercise price of $1.60 per share and could also be exercised on a cashless basis for a reduced number of shares. The 2007 Warrant Agreement contains anti-dilution protection rights (“ratchet provision”) which require an adjustment to the exercise price of the warrants and a proportional adjustment to the number of shares of common stock issuable upon exercise of the warrants in the event the Company issues common stock, stock options, or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price. During 2011, the Company offered holders of its 2007 Warrants an option to consider modification of the warrant agreements. The terms of the modification offer would: (1) waive all prior registration rights penalties, (2) remove the cashless exercise feature, (3) change the exercise price from $0.40 to $0.50, (4) extend the exercise term of the warrants by two years, and (5) delete the full-ratchet provisions.The removal of the cashless exercise feature effectively made the Company liable for a potential registration rights penalty effective sixty days after the agreements were signed.In March 2012, the Company offered the holders who had signed the 2011 modification agreement two rescission options which would correct the registration rights penalty liability.Rescission Option A reverted the warrant back to its original 2007 terms with the original expiration date of December 31, 2012. Rescission Option B corrected the cashless exercise feature but retained all other modifications as noted above.See Note 12, Commitments and Contingencies, for further explanation of the registration rights penalty.The deletion of the full-ratchet provision resulted in a reclassification of the derivative liability on the signed agreements to additional paid-in capital.See Note 7, Derivative Warrant Liability, for further explanation. Pursuant to the 2011 modification agreement, the Company changed the terms of certain 2007 Warrant agreements representing 1,760,000 shares to increase their exercise price from $0.40 to $0.50 per share and to extend the exercise term by two years. These warrants were originally issued in conjunction with equity issues in 2007. The modification resulted in warrant modification expense of $260,554, which was calculated as the difference in the fair value of the warrants immediately before and immediately after the modification using the Black-Scholes option pricing model. The following table details the significant assumptions used to compute the fair market value of the warrant modifications: Before After Risk free rates 0.11% - 0.14% 0.34% Dividend yield 0% 0% Expected volatility 110.28% - 110.68% 129.35% - 131.00% Remaining term (years) 0.83 years – 0.96 years 2.83 – 2.95 years 12 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 In March 2012, a holder of the 2007 Warrants exercised their 407,592 warrants to acquire 1,630,368 shares on a cashless basis and received 776,884 shares of the Company’s common stock. In May 2012, a holder of the 2007 warrants exercised their 175,300 warrants to acquire 701,200 shares on a cashless basis and received 365,617 shares of the Company’s common stock. A summary of warrant activity and shares issuable upon exercise of the warrants during the six months ended June 30, 2012 is as follows: Warrants Shares Issuable Under Warrants Weighted Average Exercise Price Outstanding at December 31, 2011 $ Warrants issued - - - Warrants exercised Warrants cancelled under modification Warrants issued under modification Outstanding at June 30, 2012 $ The intrinsic value of the 13,980,038 warrants outstanding at June 30, 2012 was $3,684,095.All of the 13,980,038 warrants outstanding at June 30, 2012 are exercisable. 9.RESTRICTED CASH Collateral Certificates of deposit have been posted as collateral supporting a reclamation bond guaranteeing remediation of our oil and gas properties in Texas.As of June 30, 2012 and December 31, 2011, the balance of the certificates of deposit totaled $78,389 and $78,285, respectively. 2010 Drilling Program During the last quarter of 2010, the Company executed participation and operating agreements with various independent oil and gas companies regarding the drilling of various wells.Funds received from these companies are restricted to the drilling programs and are considered released when they are spent in accordance with the agreements.Since inception, total funds of $2,346,066 were received on these programs and $1,833,490 was spent on drilling activities, and $482,390 was reclassified to promote income, offsetting the Company’s unproved oil & gas properties, leaving a balance of $30,186 in restricted cash and drilling prepayments at June 30, 2012. 2011 Drilling Program During the last quarter of 2011, the Company executed joint operating agreements with various independent oil and gas companies regarding the drilling of various wells.Funds received from these companies are restricted to the drilling programs and are considered released when they are spent in accordance with the agreements.Total funds of $2,825,294 were received on these programs and $2,540,601 was spent on drilling activities, and $13,466 was reclassified to promote income, leaving a balance of $271,227 in restricted cash and drilling prepayments at June 30, 2012. 10.STOCK-BASED COMPENSATION TheCompany hasgranted stock options to key employees, directors, and consultants as discussed below: On May 29, 2007, the Company adoptedthe 2007 Stock Option Plan (the “2007 Plan”) for employees, consultants and such other persons selected by the plan administrator to provide a means to retain the services of such employees and strengthen their incentive to achieve the objectives of the Company and to provide an equity incentive to consultants and other persons to promote the success of the Company.The 2007 Plan reserves 1,750,000 shares of common stock for issuance by the Company as stock options. 13 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 On October 19, 2010, the Company adopted the 2010 Incentive Stock Option Plan (the “2010 Plan”) for directors, executives, and selected employees and consultants to reward them for making major contributions to the success of the Company by issuing long-term incentive awards under the 2010 Plan thereby providing them with an interest in the growth and performance of the Company.The 2010 Plan reserves 5,000,000 shares of common stock for issuance by the Company as stock options, stock awards or restricted stock purchase offers. On February 23, 2012, the Company adopted the 2012 Incentive Stock Option Plan (the “2012 Plan”) for directors, executives, and selected employees and consultants to reward them for making major contributions to the success of the Company by issuing long-term incentive awards under the 2012 Plan thereby providing them with an interest in the growth and performance of the Company.The 2012 Plan reserves 10,000,000 shares of common stock for issuance by the Company as stock options, stock awards or restricted stock purchase offers. On January 5, 2012, pursuant to the 2007 Plan,the Companyissued stock options for 486,364 shares of common stock at an exercise price of $0.50 per share and 363,636 shares of common stock at an exercise price of $0.55 per share to various executives, selected employees and consultants for their contributions to the success of the Company.All of the options vested immediately upon issuance at January 5, 2012, and are exercisable at any time, in whole or part, until January 5, 2017. In addition, on January 5, 2012, pursuant to the 2010 Plan,the Companyissued stock options for 880,775 shares of common stock at an exercise price of $0.50 per share to selected employees and consultants for their contributions to the success of the Company.All of the options vested immediately upon issuance at January 5, 2012, and are exercisable at any time, in whole or part, until January 5, 2017. On January 5, 2012, pursuant to Board resolution, the Company changed the terms of all options under the 2007 Plan to extend the exercise term for two years from December 31, 2012 to December 31, 2014.The modification resulted in incremental stock compensation cost of $136,072, which was calculated as the difference in the fair value of the options immediately before and immediately after the modification using the Black-Scholes option pricing model.The Company used the simplified method to determine the expected term on the options modified due to the lack of historical exercise data.The following table details the significant assumptions used to compute the fair value of the option modifications: Before After Risk free rates 0.06% 0.19% Dividend yield 0% 0% Expected volatility 108.47% 127.91% Remaining term (years) 0.5 years 1.5 years On April 20, 2012, pursuant to Board resolution, the Company changed the terms of the remaining 900,000 options previously granted under the 2007 Plan to decrease the exercise price from $1.20 per share to $0.65 per share.The modification resulted in incremental stock compensation cost of $93,092, which was calculated as the difference in the fair value of the options immediately before and immediately after the modification using the Black-Scholes option pricing model.The Company used the simplified method to determine the expected term on the options modified due to the lack of historical exercise data.The following table details the significant assumptions used to compute the fair value of the option modifications: Before After Risk free rates 0.23% 0.23% Dividend yield 0% 0% Expected volatility 101.77% 101.77% Remaining term (years) 1.5 years 1.5 years On April 30, 2012, pursuant to the 2010 Plan, the Company issued stock options for 3,000,000 shares of common stock at an exercise price of $0.55 per share to selected executives for their contributions to the success of the Company. All of the options vested immediately upon issuance at April 30, 2012, and are exercisable at any time, in whole or part, until April 30, 2017. This issuance resulted in stock based compensation expense of $1,371,766, which was calculated using the fair value of the options at grant date. 14 PEGASI ENERGY RESOURCES CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2 A summary of option activity during the six months ended June 30, 2012 is as follows: Options Weighted Average Exercise Price Weighted Average Grant Date FairValue Outstanding at December 31, 2011 $ $
